EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean Amburn on March 18, 2021.

The application has been amended as follows: 
1. (Currently Amended) A method of sold-state induction-kinetic welding concentric pipes with an annular space therebetween, said method comprising: 
heating endfaces of at least four metal pipes with an induction heating coil wherein the at least four pipes comprise two sets of at least two pipes concentrically arranged to provide a circumferential annular space between the at least two pipes of the two sets of pipes
forcing the endface of each of the at least four pipes into contact with another one of the endfaces of the at least four pipes together and rotating at least one of the first set and the second set of the at least four pipes in a kinetic energy welding process wherein the endface of each of the at least four pipes are welded to the respective 
before or after the at least four pipes are welded, drilling a hole in one of the at least four pipes, allowing for access to the annular space from outside the at least four pipes; and 
evacuating air in the annular space, wherein the annular space is a vacuum insulator.
21. (Currently Amended) A method of sold-state induction-kinetic welding concentric pipes with an annular space therebetween, said method comprising: 
heating endfaces of at least four metal pipes with an induction heating coil wherein the at least four pipes comprise two sets of at least two pipes concentrically arranged to provide a circumferential annular space between the at least two pipes of the two sets of pipes
forcing the endface of each of the at least four pipes into contact with another one of the endfaces of the at least four pipes together and rotating at least one of the two sets of the at least four pipes in a kinetic energy welding process wherein the endface of each of the at least four pipes are welded to the respective another one of the endfaces of the at least four pipes wherein the annular space extends circumferentially in proximity to the welds; and 
changing a gas pressure in the annular space by one of increasing the gas pressure in the annular space, wherein the annular space is pressurized, and evacuating the gas in the annular space, wherein the annular space is a vacuum.
Claims 1 and 21 have been amended so as to recite that the circumferential annular space is located between the two pipes of each of the two sets of pipes, rather than the circumferential annular space being located between the two sets of pipes.
Allowable Subject Matter
Claims 1 – 4, 6 – 9, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Averbush (U.S. Patent Application Publication Number 2009/000068) in view of Lingnau (U.S. Patent Number 6,637,642), was presented and discussed in a previous Office Action.
However, the prior art does not teach, either expressly or implicitly, the steps of ‘providing two sets of two pipes concentrically arranged so as to provide a circumferential annular space between the two pipes of each of the two sets of pipes’ and ‘forcing the endface of each of the four pipes into contact with another one of the endfaces of the four pipes together and rotating at least one of the first set and second sets of the pipes in a kinetic energy welding process.’
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726